Citation Nr: 0838367	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to November 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2006 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral hearing loss, rated 
noncompensable, effective from February 2006.   


FINDING OF FACT

It is not shown that at any time during the appeal period the 
veteran had hearing acuity worse than Level III in the right 
ear or worse than Level II in the left ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
for bilateral hearing loss and assigned a disability rating, 
statutory notice had served its purpose, and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  A March 2007 statement of the case 
(SOC) provided notice on the "downstream" issue of 
entitlement to an increased initial rating; a June 2007 
supplemental SOC (SSOC) readjudicated the matter after the 
appellant and his representative responded and further 
development was completed.  38 U.S.C.A. §  7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither the 
veteran nor his representative has alleged that notice in 
this matter was less than adequate.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent VA and private treatment 
records have been secured.  The RO arranged for VA 
examinations in August 2006 and in June 2007.  VA's duty to 
assist the veteran is met.  

B.	Factual Background

June 2006 private puretone threshold audiometry, presented in 
chart format (and not converted to numerical values), was 
reported as showing mild to severe bilateral sensorineural 
hearing loss (SNHL).  

On August 2006 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
60
65
80
LEFT
30
35
55
65
75

The average puretone thresholds were 60 decibels, right ear, 
and 58 decibels, left ear.  Speech audiometry revealed speech 
recognition of 88 percent, right ear, and 96 percent, left 
ear.  

In his April 2007 substantive appeal, the veteran alleged his 
hearing loss was worse than reflected by the noncompensable 
rating assigned; he pointed to private audiometry findings..  

On June 2007 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
60
65
80
LEFT
30
35
50
65
75

The average puretone thresholds were 60 decibels, right ear, 
and 56 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent, right ear, and 96 percent, 
left ear.  The veteran was also evaluated by a staff 
physician, who found bilateral mild to severe SNHL.  

In September 2008 written arguments the veteran's 
representative alleges, in essence, that (for various 
reasons, including inconsistency with June 2006 private 
findings) the June 2007 VA evaluation was inadequate for 
rating purposes.  

C.	Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability.  Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

For the purpose of rating hearing loss disability, the Rating 
Schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, based on testing (by a state-licensed 
audiologist) that includes puretone thresholds and speech 
discrimination (Maryland CNC test).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Where there 
is an exceptional pattern of hearing impairment (as defined 
in 38 C.F.R. § 4.86) the rating may be based solely on 
puretone threshold testing (Table VIA).  38 C.F.R. § 4.85.  
One exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or 
greater.  Another occurs when the puretone threshold at 1000 
Hertz is 30 decibels or less, and the threshold at 2000 is 70 
decibels or more.  38 C.F.R. § 4.86.  

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).    

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

At the outset, the Board notes that the June 2006 private 
audiometry is presented in a format which the Board is 
neither competent nor authorized to interpret.  Thus, it is 
not an appropriate basis for rating the veteran's hearing 
loss disability.  

On close review of the record, the Board found that the 
audiometry suitable for rating purposes with findings most 
favorable to the veteran (i.e., showing the greatest degree 
of hearing impairment) is (as argued by the veteran's 
representative) the VA audiometry conducted in August 2006.  
Comparing those findings to the criteria in Table VI 
establishes that the worst hearing acuity shown during the 
appeal period is Level III hearing in the right ear and Level 
II hearing in the left ear.  Such levels of hearing acuity 
warrant a 0 percent rating under Code 6100.  See 38 C.F.R. 
§ 4.85, Table VII.  

The veteran's own assertions that his hearing impairment is 
greater than reflected by a 0 percent rating are insufficient 
to establish this is so.  As a layperson, he is not competent 
to establish the level of hearing disability by his own 
opinion.  See Espiritu, 2 Vet. App. at 495.  As was noted 
above, the rating of hearing loss disability involves the 
mechanical application of the rating schedule, which here 
results in a noncompensable rating.  See Lendenmann, 3 Vet. 
App. at 349.  

The veteran's representative argues that more consideration 
should be given to the June 2006 private audiometry.  Once 
again, it is noteworthy that the Board cannot make any 
assumptions about medical evidence.  The [puretone threshold] 
results of the private audiometry were presented in a format 
the Board is neither competent nor authorized to interpret.  
Therefore, they cannot be the basis for the rating assigned.  

Notably, no audiometry suitable for rating purposes has shown 
an exceptional pattern of hearing that would warrant rating 
the disability under the alternate criteria in Table VIA.  38 
C.F.R. § 4.86.  

As the greatest level of hearing impairment shown by the 
record warrants a 0 percent rating, staged ratings clearly 
are not warranted.  See Fenderson, 12 Vet. App. at 126.  

Regarding the argument that by the veteran's representative 
that the June 2007 audiometry is unsuitable for rating 
purposes because it is inconsistent with private findings a 
year prior, the Board notes, again, that the private 
audiometry was not converted to numerical values and is not 
shown to have been conducted under the controlled 
circumstances required for rating hearing loss disability.  
Therefore, the private 2006 audiometry is unsuitable for 
rating purposes.  As for the variances between the 2006 and 
2007 VA audiometry (that suggest improvement of hearing), the 
Board notes that variances in audiometry testing are to be 
expected.  Nothing in the June 2007 audiometry report 
suggests that the findings might be inaccurate, and the Board 
findings no reason to question the competency of the 
examiner.  Significantly, the veteran was examined by VA 
twice during the appeal period, and neither audiometry showed 
a compensable level of hearing loss disability.  

Finally, nothing in the record suggests that this case 
involves factors warranting referral for extraschedular 
consideration (and no such factors, frequent 
hospitalizations, marked interference with employment, e.g, 
are alleged).  See 38 C.F.R. § 3.321.  Hence, a compensable 
rating for bilateral hearing loss must be denied.  


ORDER

A compensable rating for bilateral hearing loss is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


